DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 27-41 are pending in the instant application. Claims 38-41 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to non-elected subject matter. Claims 27, 32, 33, and 37 are rejected. Claims 28-31 and 34-36 are objected.
Response to Amendment and Arguments/Remarks
	The amendment and arguments/remarks filed on December 6, 2021 have been fully considered and entered into the application. With regards to the 35 U.S.C. 102(a)(1) rejections as being anticipated by Nofal et al. and Patel et al., Applicant argues that “Both Nofal and Patel simply disclose doses of compounds in mg/kg body weight or microgram amounts, respectively. There is nothing in either publication that states that the compounds are combined with at least one pharmaceutically acceptable excipient forming a pharmaceutical composition as claimed. Accordingly, since neither Nofal nor Patel disclose a pharmaceutical composition comprising a compound and at least one pharmaceutically acceptable excipient as claimed.” This argument is found to be fully persuasive and the rejections and objections have been withdrawn. 
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 27, 32, 33, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Nofal et al. (Egypt. J. Pharm. Sci., 44 No. 2 (2003)) in view of Remington: The Science and Practice of Pharmacy, 20th ed., Lippincott Williams & Wilkins, Baltimore, Md., 2000, pages 218-220.  
Nofal et al. discloses compounds which were evaluated for anti-inflammatory, analgesic and antipyretic activities (see abstract), such as the compound 2b (see Scheme 1 on page 158) which has the same chemical structure as a compound of the instant claims wherein R1 is hydrogen, R2 is C1 alkyl, R4, R3 and R7 are C1 alkoxy, and R5 and R6 are hydrogen. It is also disclosed in the reference that compound 2b was 
However, Nofal et al. does not disclose a pharmaceutical composition comprising compound 2b and at least one pharmaceutically acceptable excipient nor does it disclose a kit thereof. 
With respect to claim 37, it is noted that where the only difference between a prior art product and a claimed product is printed matter that is not functionally related to the product, the content of the printed matter will not distinguish the claimed product from the prior art. In re Ngai, 367 F.3d at 1336, 1339, 70 USPQ2d 1862, 1864 (Fed. Cir. 2004). See also In re Gulack, 703 F.2d at 1381,1385-1386 217 USPQ 401,404 (Fed. Cir. 1983). (“Where the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability...). See also MPEP § 2112.01 [R-3].
It is well known in the art that pharmaceutical solvents or pharmaceutically acceptable excipients can be used to make pharmaceutical compositions (e.g., see pages 218-220 of Remington) comprising compounds which are believed to have pharmaceutical worth or could be used to treat disorders or conditions. Since it was disclosed in Nofal et al. that compound 2b does appear to have pharmaceutical worth (i.e., has good analgesic activity), it would have been obvious to one of ordinary skill in the art at the time of the invention through routine experimentation to arrive at a pharmaceutical composition and a kit thereof of the instant claims in view of the prima facie case of obviousness has been established. 
Claim Objections
Claims 28-31 and 34-36 are objected to for depending on a previous rejected claim. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTIN ANN VAJDA whose telephone number is (571)270-5232.  The examiner can normally be reached on Mon-Fri 6:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph K McKane can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-
/KRISTIN A VAJDA/Primary Examiner, Art Unit 1626